Name: 84/106/EEC: Commission Decision of 23 December 1983 concerning the animal health conditions and veterinary certification for imports of fresh meat from Brazil
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  trade;  America;  means of agricultural production;  tariff policy
 Date Published: 1984-02-29

 Avis juridique important|31984D010684/106/EEC: Commission Decision of 23 December 1983 concerning the animal health conditions and veterinary certification for imports of fresh meat from Brazil Official Journal L 058 , 29/02/1984 P. 0038 - 0045*****COMMISSION DECISION of 23 December 1983 concerning the animal health conditions and veterinary certification for imports of fresh meat from Brazil (84/106/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), and in particular Articles 16, 19 and 28 thereof, Whereas the health conditions and health certificates required on imports of fresh meat from Brazil were laid down by Commission Decision 78/694/EEC (2), as last amended by Decision 79/690/EEC (3), notably on account of the situation with regard to foot-and-mouth disease then existing in Brazil; Whereas further on-the-spot inspections have shown that the situation in Brazil regarding foot-and-mouth disease has been improved in the States of Rio de Janeiro and GoiÃ ¡s; whereas imports of fresh meat from these States may fufil the same conditions as from other approved States; Whereas it is necessary to take account of the situation in Brazil regarding foot-and-mouth disease and particularly of the situation at present; Whereas the measures adopted by Member States must be modified in the light of any developments in the particular health situation of each third country; Whereas specific measures of animal health protection should be adopted on a Community basis as provided for by the Directive; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Decision 78/694/EEC is hereby replaced by the following: '1. Member States shall authorize the importation of fresh meat from Brazil as follows: (a) deboned fresh meat of bovine animals, excluding offals, from the States of Rio Grande do Sul, Minas Gerais, Santa Catarina, ParanÃ ¡, SÃ £o Paulo, Rio de Janeiro, GoiÃ ¡s, Bahia and EspÃ ­rito Santo, from which have been removed the major accessible lymphatic glands conforming to the guarantees laid down in the animal health certificate in accordance with Annex A and which must accompany the consignment; (b) fresh meat of domestic solipeds, conforming to the guarantees laid down in the animal health certificate in accordance with Annex B and which must accompany the consignment; (c) the following offals of bovine animals from the States of Rio Grande do Sul, Minas Gerais, Santa Catarina, ParanÃ ¡, SÃ £o Paulo, Rio de Janeiro, GoiÃ ¡s, Bahia and EspÃ ­rito Santo: - completely trimmed hearts, - completely trimmed livers, - completely trimmed tongues without bone, cartilage or tonsils, conforming to the guarantees laid down in the animal health certificate in accordance with Annex C and which must accompany the consignment. 2. Member States shall not authorize the import of categories of fresh meat from Brazil other than those mentioned in paragraph 1.' Article 2 The Annexes to Decision 78/694/EEC are hereby replaced by Annexes A, B and C to this Decision. Article 3 This Decision shall enter into force on 1 January 1984. However, the certificates currently used, amended if necessary in accordance with the provisions of this Decision, may be used until 31 March 1984. Article 4 This Decision is addressed to the Member States. Done at Brussels, 23 December 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 236, 26. 8. 1978, p. 29. (3) OJ No L 201, 9. 8. 1979, p. 34. ANNEX A ANIMAL HEALTH CERTIFICATE for deboned fresh meat (1) of bovine animals, excluding offals, intended for consignment to the European Economic Community Country of destination Reference to the public health certificate Exporting country: Brazil (Rio Grande do Sul, Minas Gerais, Santa Catarina, ParanÃ ¡, SÃ £o Paulo, Rio de Janeiro, GoiÃ ¡s, Bahia, Esp °rito Santo). Ministry Department References (Optional) I. Identification of meat Meat (2) of (Animal species) Nature of cuts (3) Nature of packaging Number of cuts or packages Net weight II. Origin of meat Address(es) and veterinary approval number(s) of the approved slaughterhouse(s) Address(es) and veterinary approval number(s) of the approved cutting plant(s) III. Destination of meat The meat will be sent from (Place of loading) to (Country and place of destination) by the following means of transport (4) Name and address of consignor Name and address of consignee IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the deboned fresh meat described above is obtained from: - bovine animals which have remained in the territory of Brazil (States of Rio Grande do Sul, Minas Gerais, Santa Catarina, ParanÃ ¡, SÃ £o Paulo, Rio de Janeiro, GoiÃ ¡s, Bahia, Esp °rito Santo) for at least three months before being slaughtered or since birth in the case of animals less than three months old, - bovine animals which have spent this period in a region in which foot-and-mouth disease vaccination of bovine animals is regularly carried out and officially controlled, - animals which which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 60 days and around which, within a radius of 25 km, there has been no case of foot-and-mouth disease for 30 days, - animals which have been transported direct from their holding of origin to the approved slaughterhouse concerned without passing through a market, without contact with animals which do not comply with the conditions required for export of their meat to the Community and, if conveyed in a means of transport, the latter has been cleaned and disinfected before loading, - animals which have passed the ante-mortem health inspection referred to in Chapter V, Annex B to Directive 72/462/EEC at the slaughterhouse during the 24 hours before the slaughter and have in particular been subject to examination of the mouth and feet and showed no evidence of foot-and-mouth disease; 2. the deboned fresh meat is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the European Community has only been authorized after slaughter of all animals present, removal of all meat and the total cleaning and disinfection of the establishments under the control of an official veterinarian; 3. the deboned fresh meat described above originates from carcases which have matured at a room temperature of more than +2 °C for at least 24 hours before the bones were removed; 4. (1) Done at , on Seal (Signature of official veterinarian) (1) Fresh meat: means all parts fit for consumption from domestic bovine animals, which have not undergone any preserving process; however chilled and frozen meat shall be considered as fresh meat. (2) Only deboned fresh meat from bovine animals from which the major accessible lymphatic glands have been removed is authorized for importation. (3) Fresh meat is only authorized for importation when all bones have been removed. (4) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name. (1) Additional conditions required by the United Kingdom. ANNEX B ANIMAL HEALTH CERTIFICATE for fresh meat (1) of domestic solipeds intended for consignment to the European Economic Community Country of destination Reference to the public health certificate Exporting country: Brazil. Ministry Department References (Optional) I. Identification of meat Meat of domestic solipeds. Nature of cuts Nature of packaging Number of cuts or packages Net weight II. Origin of meat Address(es) and veterinary approval number(s) of the approved slaughterhouse(s) Address(es) and veterinary approval number(s) of the approved cutting plant(s) III. Destination of meat The meat will be sent from (Place of loading) to (Country and place of destination) by the following means of transport (2) Name and address of consignor Name and address of consignee IV. Attestation of health I, the undersigned, official veterinarian, certify that the fresh meat described above is obtained from animals which have remained in the territory of Brazil for at least three months before being slaughtered or since birth in the case of animals less than three months old. Done at , on Seal (Signature of official veterinarian) (1) Fresh meat: means all parts fit for consumption from domestic solipeds which have not undergone any preserving process; however chilled and frozen meat shall be considered as fresh meat. (2) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name. ANNEX C ANIMAL HEALTH CERTIFICATE for offal (1) of bovine animals intended for consignment to the European Economic Community Country of destination Reference to the public health certificate Exporting country: Brazil (Rio Grande do Sul, Minas Gerais, Santa Catarina, ParanÃ ¡, SÃ £o Paulo, Rio de Janeiro, GoiÃ ¡s, Bahia, Esp °rito Santo). Ministry Department References (Optional) I. Identification of offal Offal of bovine animals. Nature of offal Nature of packaging Number of packages Net weight II. Origin of offal Address(es) and veterinary approval number(s) of the approved slaughterhouse(s) Address(es) and veterinary approval number(s) of the approved cutting plant(s) III. Destination of offal The offal will be sent from (Place of loading) to (Country and place of destination) by the following means of transport (2) Name and address of consignor Name and address of consignee IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. The offal described above is obtained from: - bovine animals which have remained in the territory of Brazil (States of Rio Grande do Sul, Minas Gerais, Santa Catarina, ParanÃ ¡, SÃ £o Paulo, Rio de Janeiro, GoiÃ ¡s, Bahia, Esp °rito Santo) for at least three months before being slaughtered or since birth in the case of animals less than three months old, - bovine animals which have spent this period in a region in which foot-and-mouth disease vaccination of bovine animals is regularly carried out and officially controlled, - bovine animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 60 days and around which, within a radius of 25 km, there has been no case of foot-and-mouth disease for 30 days, - bovine animals which have been transported direct from their holding of origin to the approved slaughterhouse concerned without passing through a market, without contact with animals which do not comply with the conditions required for export of their meat to the Community and, if conveyed in a means of transport, the latter has been cleaned and disinfected before loading, - animals which have passed the ante-mortem health inspection referred to in Chapter V, Annex B to Directive 72/462/EEC at the slaughterhouse during the 24 hours before the slaughter and have in particular been subject to examination of the mouth and feet and showed no evidence of foot-and-mouth disease; 2. the offal is obtained from an establishment or establisments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the European Community has only been authorized after slaughter of all animals present, removal of all meat and the total cleaning and disinfection of the establishments under the control of an official veterinarian; 3. the offal described above has matured at a room temperature of more than +2 °C for at least three hours; 4. (1) Done at , on Seal (Signature of official veterinarian) (1) Only hearts and livers which lymphatic glands, adhering connective tissue and fat have been completely removed and tongues without bone, cartilage and tonsils of bovine animals are authorized for importation. However, according to the conditions laid down in Article 1a, the following may also be authorized for importation: trimmed lungs of bovine animals, intended exclusively for the manufacture of pet food, from which tracheae and main bronchi and the mediastinal and bronchial lymphatic glands have been removed. (2) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name. (1) Additional conditions required by the United Kingdom.